Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 2, 8 – 13, 16 – 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 - 13 of copending Application No. 17/106475 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a method of measuring deformation of a surface comprising an accelerometer/geophone/IMU positioned at or near the periphery of a rolling weight, rolling the rolling weight over the surface to deform the surface and analyzing one or more signals developed by the sensors during a stationary cycloidal period of the accelerometer and developing a measure of the deformation of the surface based on the one or more signals).

Claims of Instant Application (15/781219)
 
Claims of Copending Application (17/106475)
1
 
1,3,4
8
 
3
9
 
4
10
 
5
11
 
6
12
 
7

 
8
17
 
8
18
 
9
19
 
10
20
 
11
26
 
4
28
 
12
30
 
13
31
 
13


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 – 13, 16 – 21, 24, 26 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Re. 27,875 to G. Swift (hereinafter “Swift”) in view of JP 2002340863A to Asano Katsuhiro et al. (hereinafter “Katsuhiro”).
Note: machine translated document of Katsuhiro is attached to this office action for easier reference.

Regarding Claim 1, Swift teaches a method of measuring deformation of a surface (see Col. 1, lines 19 – 32, 43 – 47 and Col. 2, lines 41 – 51 describing the device and method for determining deflection of a structure such as a pavement, roadways, bridges etc.) comprising:
a. providing an accelerometer (see motion sensor or an accelerometer 44, Fig. 1, see Col. 9, lines 3 – 6) at or near the periphery of a rolling weight (see arrangement of accelerometer 44 in fixed relation to the wheel 18 of the trailer 16, Fig. 1).
Swift does not explicitly teach the accelerometer positioned to revolve with the rolling weight.
Katsuhiro, in the field of road surface detection systems including detection of unevenness of a road surface (see paragraphs [0007] – [0015]), teaches that it is known to use an accelerometer positioned to revolve with the rolling weight (see accelerometer 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the acceleration sensor arrangement of Katsuhiro into Swift in order to obtain a highly accurate determination of the road surface.  
Note the description of Swift at Col. 6, lines 27 – 56 stating “The deflections are normally determined at a point near the place where the force is applied”, therefore, Swift indicates that the deflections are accurately measured at “the place where the force is applied” (i.e. the force is being applied by the rolling weight as described above) hence by arranging the sensors (i.e. 44 of Swift) close or at a point near the region of applied force (i.e. the rolling weight/tire), the measurement can be further improved.  Thus by employing the arrangement of the accelerometer in the tire (as taught by Katsuhiro), the deflections can be measured accurately.  
Swift in view of Katsuhiro as modified above further teaches:
b. rolling the rolling weight (wheel 18 of Swift and/or tire at Fig. 1 of Katsuhiro) over the surface (structure 26, Fig. 1 and/or surface as seen at Fig. 1 of Katsuhiro) to deform the surface (the weight of the trailer 16 is applied to the surface 26 thus deforming the surface to some extent, see Col. 7, lines 48 – 68 describing a downward force exerted on the structure 26 and load impressed onto the structure 26 being evaluated, see also arrangement at Fig. 1 of Swift and/or it is known that the weight of the wheel applies a downward force on the road as seen at Fig. 1 of Katsuhiro); 
Swift describing multiple motion sensors 44 that can be used provide signals to determine properties such as elastic/deflection of the structure 26, see modification above) during a stationary cycloidal period of the accelerometer (the stationary cycloidal period of the accelerometer is interpreted to be when the acceleration is being sensed by the sensor at the time when the wheel 18 is in a fixed relation (i.e. contacting) to the surface 26 of Swift and/or contact position of Katsuhiro as described at paragraphs [0008] – [0010] and [0020]); and 
d. developing a measure of the deformation of the surface based on the one or more signals (see Col. 10, lines 14 – 35 and Col. 11, lines 22 – 41 of Swift describing measurement of deflection).  

Regarding Claim 2, Swift in view of Katsuhiro as modified above teaches the accelerometer is positioned to measure deformation directly beneath the rolling weight (see measurement of acceleration at point of contact as indicated in the modification of claim 1 above, hence the arrangement of the accelerometer allows to take the deformation measurement at the contact (i.e. beneath the rolling weight)); the measure of the deformation of the surface is a measure of deformation of the surface directly beneath the rolling weight (see modification above describing the arrangement of the sensors on the tire, hence the deformation is being evaluated at the contact region between the tire and the surface, hence reading on the invention as claimed). 

Regarding Claim 8, Swift teaches a method of measuring deformation of a surface (see Col. 1, lines 19 – 32, 43 – 47 and Col. 2, lines 41 – 51 describing the device and method for determining deflection of a structure such as a pavement, roadways, bridges etc.) comprising: 
a. providing a motion measurement unit (see motion sensor or an accelerometer 44, Fig. 1, see Col. 9, lines 3 – 6) at or near the periphery of a rolling weight (see arrangement of accelerometer 44 in fixed relation to the wheel 18 of the trailer 16, Fig. 1).
Swift does not explicitly teach the motion measurement unit positioned to revolve with the rolling weight.
Katsuhiro, in the field of road surface detection systems including detection of unevenness of a road surface (see paragraphs [0007] – [0015]), teaches that it is known to use an accelerometer positioned to revolve with the rolling weight (see accelerometer 10, Fig. 1 positioned in the tire, see descriptions at paragraphs [0001], [0007] and [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the acceleration sensor arrangement of Katsuhiro into Swift in order to obtain a highly accurate determination of the road surface.  
Note the description of Swift at Col. 6, lines 27 – 56 stating “The deflections are normally determined at a point near the place where the force is applied”, therefore, Swift indicates that the deflections are accurately measured at “the place where the force is applied” (i.e. the force is being applied by the rolling weight as described above) Swift) close or at a point near the region of applied force (i.e. the rolling weight/tire), the measurement can be further improved.  Thus by employing the arrangement of the accelerometer in the tire (as taught by Katsuhiro), the deflections can be measured accurately.  
 Swift in view of Katsuhiro as modified above further teaches:
b. rolling the rolling weight (wheel 18 of Swift and/or tire at Fig. 1 of Katsuhiro) over the surface (structure 26, Fig. 1 of Swift and/or surface as seen at Fig. 1 of Katsuhiro) to deform the surface (the weight of the trailer 16 is applied to the surface 26 thus deforming the surface to some extent, see Col. 7, lines 48 – 68 describing a downward force exerted on the structure 26 and load impressed onto the structure 26 being evaluated, see also arrangement at Fig. 1 of Swift and/or it is known that the weight of the wheel applies a downward force on the road as seen at Fig. 1 of Katsuhiro); 
c. analysing one or more signals developed by the motion measurement unit (see Figs. 1, 2, see Col. 10, lines 14 – 35 of Swift describing multiple motion sensors 44 that can be used provide signals to determine properties such as elastic/deflection of the structure 26, see modification above) during a stationary cycloidal period of the motion measurement unit (the stationary cycloidal period is interpreted to be when the acceleration is being sensed by the sensor at the time when the wheel 18 is in a fixed relation (i.e. contacting) to the surface 26 of Swift and/or contact position of Katsuhiro as described at paragraphs [0008] – [0010] and [0020]); and 
Swift describing measurement of deflection).  
Even though Swift in view of Katsuhiro teaches motion sensing devices in general as element 44, Swift in view of Katsuhiro does not explicitly teach the motion sensor device as being an inertial measurement unit (IMU).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an IMU, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 9, Swift as modified above teaches wherein the IMU includes one or more accelerometer and one or more gyroscope (see multiple motion sensing devices being used in Figs. 1, 5 and 7, see also Col. 9, lines 3 – 5, Col. 10, lines 17 – 24 and claim 4 stating a plurality of motion sensing devices being used).  

Regarding Claim 10, Swift as modified above teaches wherein the IMU includes three accelerometers with their axes of measurement orthogonal to one another (see multiple motion sensing devices used as indicated at Figs. 1, 5 and 7, see also Col. 9, lines 3 – 5, Col. 10, lines 17 – 24 and claim 4 stating a plurality of motion sensing devices being used, see also Col. 3, lines 40 - 42).  

Regarding Claim 11, Swift as modified above teaches wherein the IMU includes three gyroscopes with their axes of measurement orthogonal to one another (see multiple motion sensing devices used as indicated at Figs. 1, 5 and 7, see also Col. 9, lines 3 – 5, Col. 10, lines 17 – 24 and claim 4 stating a plurality of motion sensing devices being used, see also Col. 3, lines 40 - 42).  
Even though Swift teaches motion sensing devices in general as element 44, Swift does not explicitly teach the motion sensor device as being gyroscope.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a gyroscope, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 12, Swift as modified above teaches the claimed invention except for wherein the IMU includes one or more magnetometers.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an IMU including one or more magnetometers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  The modification allows for a more accurate system by providing additional data such as magnetic force measurement.

Regarding Claim 13, Swift as modified in claim 12 above teaches wherein the IMU includes three magnetometers with their axes of measurement orthogonal to one another (see modification of claim 12 above, see also Col. 3, lines 40 - 42).  

Regarding Claim 16, Swift as modified above teaches wherein the rolling weight is a wheel (see wheel 18).  

Regarding Claim 17, Swift as modified above teaches wherein the wheel is a loaded wheel (see loaded wheel 18 at Fig. 1, see also Col. 7 lines 48 - 68).  

Regarding Claim 18, Swift as modified above teaches wherein a plurality of wheels are employed (see plurality of wheels 18 and 76, Fig. 6, see Col. 11, lines 41 - 65).  

Regarding Claim 19, Swift as modified above teaches wherein two or more wheels are offset and each include an accelerometer at or near the periphery of each wheel (see wheels 18, wheeled motion sensing carriers 70, Fig. 6 along with motion sensing devices 74, see Col. 11, lines 41 - 65).  

Regarding Claim 20, Swift as modified above teaches including a loaded wheel (see loaded wheel 18 at Fig. 1, see also Col. 7 lines 48 - 68) and a wheel having a lesser loading offset from the loaded wheel (see arrangement at Fig. 6 with additional with having lesser loading than the loaded wheel) having an accelerometer at or near its periphery (see motion sensors 44 and 74 at Fig. 6).  

Regarding Claim 21, Swift as modified above teaches wherein tyre stiffness or pressure is adjusted to vary the effective loaded area of a rolling weight (see Col. 9, lines 7 – 24 describing resilient tire 30 that may have a varied tyre stiffness).  

Regarding Claim 24, Swift in view of Katsuhiro as modified above teaches each accelerometer being embedded in a tyre tread generally with the tyre surface (see arrangement of G sensor 10 of Katsuhiro arranged in the surface of the tire tread, see descriptions at paragraphs [0023] and [0046]).

Regarding Claim 26, Swift in view of Katsuhiro as modified above teaches wherein a plurality of accelerometers are provided about the periphery of a rolling weight (see plurality of sensors 44 being used provided about the periphery of the wheel 18 in Figs. 1 and 5 as well as sensors 44 of Fig. 6 showing multiple accelerometers provided about the rolling carrier 70 of Swift).  

Regarding Claim 27, Swift in view of Katsuhiro as modified above teaches wherein the accelerometers are evenly spaced (see elements 44, Figs. 1, 5 and 6 of Swift).  

Regarding Claim 28, Swift in view of Katsuhiro as modified above teaches including a plurality of wheels in which different wheel configurations are employed in terms of one or more of: wheel tracking, wheel offset, wheel loading, wheel stiffness and wheel tyre Swift provided as wheel loading).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Swift in view of Katsuhiro and further in view of CN 102337721A to Cao M et al. (hereinafter “Cao”).

Regarding Claim 22, Swift as modified above teaches the claimed invention except for employing a track passing about two or more wheels including one or more accelerometer in the track arranged so that measurements are obtained from the accelerometer when a wheel is above an accelerometer in the track.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the accelerometers in a track as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
In addition, Cao in the field of road surface deflection measurement using accelerometers, teaches employing a track passing about two or more wheels including one or more accelerometer in the track arranged so that measurements are obtained from the accelerometer when a wheel is above an accelerometer in the track (see accelerometers 13 embedded in the road surface 10, see Fig. 2, abstract and paragraphs [0027] – [0029]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a track having Cao into Swift in view of Katsuhiro in order to improve measurement efficiency, having very wide practicability and universality.

Claims 23, 25, 29 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Swift in view of Katsuhiro in view of U.S. Patent Application Publication No. 2003/0058118 A1 to Wilson (hereinafter “Wilson”).

Regarding Claim 23, Swift in view of Katsuhiro as modified above teaches the claimed invention except for each accelerometer being enclosed in a ruggedized housing.
Wilson, in the field of vehicle and vehicle tire monitoring system, teaches wherein each accelerometer (92, 96) is enclosed in a ruggedised housing (see housings 150 and 356 enclosing accelerometers 92 and 96 respectively at Figs. 11 and 21, see also paragraphs [0091] and [0124]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an accelerometer enclosed in a ruggedized housing of Wilson into Swift in view of Katsuhiro in order to protect the accelerometer that is being in contact with the surface under test.

Regarding Claim 25, Swift in view of Katsuhiro in view of Wilson as modified above teaches wherein the accelerometer or IMU is embedded in a belt or mesh secured to the rolling weight (see Fig. 11, see also paragraph [0096] of Wilson describing slotted patches 172, 178 and 180 that is used to secure the detector to the lining of the tire).  

Regarding Claim 29, Swift in view of Katsuhiro in view of Wilson as modified above teaches wherein each accelerometer includes a data logger (see recorder 56, Figs. 2, 3, Col. 10, lines 66 – 69 of Swift and/or see for instance data storage 62, display 64 that communicate with each detector as seen at Fig. 2, see also paragraph [0064] of Wilson).  

Regarding Claim 30, Swift in view of Katsuhiro in view of Wilson as modified above teaches wherein each accelerometer or IMU includes a wireless transmitter (see paragraphs [0017] and [0159] of Wilson).  

Regarding Claim 31, Swift in view of Katsuhiro in view of Wilson as modified above teaches wherein each accelerometer includes a transmitter for transmitting information from each accelerometer or IMU that is mounted on the rolling weight away from the periphery of the rolling weight (see receiver-transmitter 52, Fig. 2 associated with each detector 50, see paragraph [0064] of Wilson).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action:
Hillenmayer et al. (U.S. 2005/0097949) teaches system for monitoring a vehicle with pneumatic tires by utilizing deformation sensor provided for sensing deformation of the tire sidewall and which makes it possible with the help of a 
Cook et al. (U.S. 6,065,904) teaches a soil compaction system, which utilizes accelerometers mounted on the impact compactor.
Stoeckel et al. (U.S. 2015/0362414 A1) teaches system and method for determining a modulus of resilience of soil by utilizing acceleration sensors arranged on wheel parts of a rolling compactor.
Wang et al. (U.S. 2014/0070935 A1) teaches an instantaneous/real-time wireless dynamic tire pressure sensor (DTPS) for characterizing pavement qualities and for detecting surface and subsurface pavement defects under normal driving conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARRIT EYASSU/Primary Examiner, Art Unit 2861